Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, and the Species of “samarium oxide” rare earth oxide in the reply filed on 30 March 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “precipitating dissolved rare earth metal in the first treatment fluid,” but depends from claim 4 and claim 1, which fail to provide “dissolved rare earth metal” or the like in the first treatment fluid.  Rather, these claims provide rare earth oxide in the first treatment fluid.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected by dependency.
The Office recognizes that, in the Specification, Applicant states “In one or more embodiments, the method further includes allowing the acid to dissolve the rare earth oxide. […] In one or more 
For examination purposes, claims will be read as though claim 5 additionally recites: “wherein re-using the rare earth oxide comprises: 
allowing an acid to dissolve the rare earth oxide in the first treatment fluid;
precipitating dissolved rare earth metal in the first treatment fluid; 
separating the precipitated rare earth metal from the first treatment fluid; and 
calcining the separated rare earth metal to yield recycled rare earth oxide.”

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “precipitating dissolved rare earth metal in the first treatment fluid,” but depends from claims 10-12, which fail to provide “dissolved rare earth metal” or the like in the first treatment fluid.  Rather, these claims provide rare earth oxide (claim 10/12) or a dissolved filter cake (claim 11).  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Second, it is unclear how the “first treatment fluid” forms “a filter cake” (claim 10) which the acid dissolves (claim 11), yet there can be “dissolved rare earth metal” “in the first treatment fluid” in claim 13.  For example, if the first treatment fluid forms a filter cake, it appears it would no longer be a fluid, but rather a solid, and the first treatment fluid would no longer exist (being a “fluid”).  Accordingly, it is unclear how exactly these limitations interact (does claim 13 occur before forming a filter cake in claim 10?), which renders the claim scope further Indefinite.
Claim 14 is rejected by dependency.
wherein re-using the rare earth oxide comprises: 
precipitating dissolved rare earth metal in the acid-dissolved filter cake with a hydroxide or an oxalate; 
separating the precipitated rare earth metal from the acid-dissolved filter cake; and 
calcining the separated rare earth metal to yield recycled rare earth oxide.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jamison (2014/0209307) (cited by Applicant).
Regarding independent claim 1, Jamison discloses A method of treating a subterranean formation (abstract “introducing a wellbore fluid having a density of about 7 ppg to about 50 ppg into a wellbore penetrating a subterranean formation”), comprising: 
providing a first treatment fluid having a density of at least about 10 pounds per gallon (ppg) ([0048] “the wellbore fluids described herein may have a density between a lower limit of about […] 12 ppg, 15 ppg, or 22 ppg to an upper limit of about 50 ppg, 40 ppg, 30 ppg, 22 ppg, 20 ppg, or 17 ppg”) comprising a rare earth oxide ([0021] “Examples of non-traditional minerals useful for weighting a wellbore fluid include […] cerium oxide […] scandium oxide […] yttrium oxide”); and 
introducing the first treatment fluid into the subterranean formation (e.g., [0153] “forming a filter cake that comprises mineral particles described herein”).
Regarding independent claim 10, Jamison discloses A method of preventing fluid loss in a subterranean formation (abstract “introducing a wellbore fluid having a density of about 7 ppg to about 50 ppg into a wellbore penetrating a subterranean formation”), comprising: 
providing a first treatment fluid having a density of at least about 10 pounds per gallon (ppg) ([0048] “the wellbore fluids described herein may have a density between a lower limit of about […] 12 ppg, 15 ppg, or 22 ppg to an upper limit of about 50 ppg, 40 ppg, 30 ppg, 22 ppg, 20 ppg, or 17 ppg”) comprising a rare earth oxide ([0021] “Examples of non-traditional minerals useful for weighting a wellbore fluid include […] cerium oxide […] scandium oxide […] yttrium oxide”); 
introducing the first treatment fluid to a first location of the subterranean formation (e.g., abstract “introducing a wellbore fluid having a density of about 7 ppg to about 50 ppg into a wellbore penetrating a subterranean formation”); and 
allowing the first treatment fluid to form a filter cake to prevent fluid loss from the first location to a second location of the subterranean formation (e.g., [0153] “forming a filter cake that comprises mineral particles described herein” and [0152] “incorporating into filter cakes that provide fluid loss control”).
Regarding claims 2 and 11, Jamison discloses “cleaning up the filter cake by contacting the filter cake with a degradation agent so as to dissolve degradable mineral particles incorporated therein” ([0153]) and “At least some of the mineral particles described herein may, in some embodiments, be at least partially degradable.  As used herein, the term "degradable" refers to a material being capable of reduced in size by heterogeneous degradation (or bulk erosion) and homogeneous degradation (or surface erosion), and any stage of degradation in between these two.  This degradation can be a result of, inter alia, a chemical or thermal reaction, for example, dissolution by an acidic fluid” ([0072]).  Accordingly, Jamison discloses:
(claim 2) introducing an acid into the subterranean formation
(claim 11) introducing an acid into the subterranean formation; and 
allowing the acid to dissolve the filter cake.
Regarding claims 4 and 12, Jamison discloses re-using the rare earth oxide in a second treatment fluid (e.g., [0077] “the mineral particles described herein may be recovered from the wellbore fluids and/or wellbore additives and recycled for another use. […] As used herein, the term "recycle" refers encompasses both using the mineral particles again without significant physical or chemical modification (e.g., adding to another wellbore fluid after cleaning or applying a coating) and significantly changing the physical or chemical nature of the mineral particles (e.g., melting, grinding to change the diameter distribution, dissolving and precipitating new mineral particles, and the like)”)
Regarding claims 8 and 16, Jamison discloses “Examples of non-traditional minerals useful for weighting a wellbore fluid include […] cerium oxide […] yttrium oxide” ([0021]).  Accordingly, Jamison anticipates:
(claim 8) wherein the rare earth oxide is selected from gadolinium oxide, yttrium oxide, lanthanum oxide, cerium oxide, praseodymium oxide, neodymium oxide, samarium oxide, europium oxide, terbium oxide, dysprosium oxide, holmium oxide, erbium oxide, thulium oxide, ytterbium oxide, lutetium oxide and combinations thereof; and/or
(claim 16) wherein the rare earth oxide comprises gadolinium oxide, yttrium oxide, lanthanum oxide, cerium oxide, praseodymium oxide, neodymium oxide, samarium oxide, europium oxide, terbium oxide, dysprosium oxide, holmium oxide, erbium oxide, thulium oxide, ytterbium oxide, or lutetium oxide.
Regarding the Elected “samarium oxide” Species, Applicant may see the references in the Conclusion below.
Regarding claims 9 and 17, Jamison discloses wherein the density of the first treatment fluid is in a point in a range of from about 10 ppg to about 35 ppg ([0048] “the wellbore fluids described herein may have a density between a lower limit of about […] 12 ppg, 15 ppg, or 22 ppg to an upper limit of […] 30 ppg, 22 ppg, 20 ppg, or 17 ppg”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, and 13-15 are rejected under 35 U.S.C. 103 as obvious over Jamison as in claims 1 and 10 above.
Regarding claim 3, Jamison discloses “Examples of non-traditional minerals useful for weighting a wellbore fluid include […] cerium oxide […] scandium oxide […] yttrium oxide” ([0021]) and “While a plurality of mineral particles described herein may be degradable, in some preferred embodiments, degradable mineral particles may comprise at least one of BaCO3, (BiO)2CO3, CaWO4, CaCO3, CuO, FeCO3, (Ce,La)CO3F, (Y,Ce)CO3F, PbCO3, (PbCl)2CO3, SrCO3, ZnCO3, aragonite, bastnaesite, barium carbonate, bismuth oxycarbonate, calcium carbonate, cerussite, copper oxide, manganese carbonate, phosgenite, rhodochrosite, scheelite, siderite, smithsonite, strontianite, witherite, zinc carbonate, and suitable combinations thereof.  Examples of mineral particles described herein that may not be degradable may, in some embodiments, include, but are not limited to, mineral particles that comprise aluminum oxide, antimony sulfide, antimony tin oxide, antimony trioxide, bismuth (III) oxide, cadmium sulfide, cadmium telluride, copper, copper sulfide, ferrous sulfide, magnesium oxide, magnetite, manganese dioxide, pyrite, strontium oxide, zirconium silicate, zinc oxide, and any combination thereof” ([0073]). 
Notably, the non-traditional minerals such as cerium oxide, scandium oxide, and yttrium oxide appear on neither the degradable nor the non-degradable lists in Jamison.  Nevertheless, Jamison clearly discloses “cleaning up the filter cake by contacting the filter cake with a degradation agent so as to dissolve degradable mineral particles incorporated therein” ([0153]) such as acid ([0072]).  Accordingly, even if Jamison fails to recognize that the non-traditional minerals such as cerium oxide, scandium oxide, and yttrium oxide would dissolve, Jamison uses acid to dissolve the filtercake regardless, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed allowing the acid to dissolve the rare earth oxide, in order to clean up the filter cake with degradation agent “so as to dissolve degradable mineral particles incorporated therein,” which must include any cerium oxide, scandium oxide, and yttrium oxide in the filter cake.
Regarding claims 5 and 13, Jamison discloses “the mineral particles described herein may be recovered from the wellbore fluids and/or wellbore additives and recycled for another use.  It should be noted that the term "recovery" relative to mineral particles described herein encompasses collection of the mineral particles from the wellbore fluids and the physical or chemical portions thereof (e.g., collecting mineral particles that have been partially degraded or collecting the chemicals resultant from degradation like salt or ions).  As used herein, the term "recycle" refers encompasses both using the mineral particles again without significant physical or chemical modification (e.g., adding to another wellbore fluid after cleaning or applying a coating) and significantly changing the physical or chemical nature of the mineral particles (e.g., melting, grinding to change the diameter distribution, dissolving and precipitating new mineral particles, and the like)” ([0077]); “Recovery of mineral particles described herein may, in some embodiments, involve at least one of: filtering, magnetically extracting, centrifuging, sludging, chelating, linking, dissolving, chemically degrading, supercritical fluid extraction, and the like, and any combination thereof” ([0078]); and “recovery of the mineral particles described herein may involve degrading the mineral particles while they resided the wellbore and collecting the resultant fluid (i.e., the recovered mineral product) […] Such a fluid, depending on the additional components of the fluid, may then be concentrated, neutralized, and then used for precipitation” ([0080]) and “precipitating particles from two or more salts in aqueous solutions so as to yield the mineral particles described herein (or precursors to mineral particles described herein, e.g., particles that can be further calcined to yield mineral particles described herein) […] other salts that may be used in producing precipitated mineral particles may include salts (e.g., […] hydroxides” ([0026]).
Although Jamison does not specifically disclose this for the non-traditional minerals such as cerium oxide, scandium oxide, and yttrium oxide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jamison to include these 
(claim 5) wherein re-using the rare earth oxide comprises: 
allowing an acid to dissolve the rare earth oxide in the first treatment fluid;
precipitating dissolved rare earth metal in the first treatment fluid; 
separating the precipitated rare earth metal from the first treatment fluid; and 
calcining the separated rare earth metal to yield recycled rare earth oxide; and/or
(claim 13) wherein re-using the rare earth oxide comprises: 
precipitating dissolved rare earth metal in the acid-dissolved filter cake with a hydroxide or an oxalate; 
separating the precipitated rare earth metal from the acid-dissolved filter cake; and 
calcining the separated rare earth metal to yield recycled rare earth oxide).
Regarding claims 6 and 14, as in claims 5 and 13, Jamison discloses mixing the recycled rare earth oxide with a second treatment fluid (e.g., [0083] “Recycling of the recovered mineral product described herein may, in some embodiments, involve using the recovered mineral product as-is (e.g., producing a wellbore fluid described herein with the recovered mineral product), processing the recovered mineral product so as to yield mineral particles described herein for use of wellbore applications (e.g., grinding or precipitating to form mineral particles described herein)”).
Regarding claims 7 and 15, Jamison discloses “The mineral particles described herein may be present in the wellbore fluid in an amount sufficient for a particular application.  In certain embodiments, the mineral particles described herein may be present in a wellbore fluid in an amount up to about 70% by volume of the wellbore fluid (v %) (e.g., about 5%, about 15%, about 20%, about 25%, about 30%, about 35%, about 40%, about 45%, about 50%, about 55%, about 60%, about 65%, etc.).  In certain embodiments, the mineral particles described herein may be present in the wellbore fluid in an amount of 10 v % to about 40 v %” ([0092]).
Although silent to the weight percentage as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jamison to include wherein the rare earth oxide is present in the first treatment fluid in an amount in a range of from about 1% to about 70% by weight of the first treatment fluid, in order to provide the mineral particles “in the wellbore fluid in an amount sufficient for a particular application” within the general conditions disclosed by Jamison.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
In light of the additional references below (especially Hwang/Samuel; and Sherman), Applicant may consider including “samarium oxide” rare earth oxide and combining this with “introducing an acid … to dissolve the samarium oxide” or the like.  Nevertheless, depending on how Applicant amends the claims, further consideration and/or search may be required.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Hwang (2015/0068747) discloses using samarium oxides and other rare earth oxides as “solid materials and/or proppants” ([0244]), and, separately, forming a filter cake ([0112]).  However, this reference does not appear to reasonably disclose or teach forming a filter cake with the samarium oxide solids. 
The reference to Samuel (2015/0072901) discloses using samarium oxides and other rare earth oxides as proppant-type solids ([0101]), presumably in a fracturing fluid ([0055]-[0057]).  Although this reference also teaches using drilling fluids containing particulate metal oxide solids ([0058]) which may form filter cakes ([0007]), this part of the reference does not reasonably appear to apply to the proppant-type solids absent some further teaching, because proppants are not considered within the same class of solids are drilling solids.
The reference to Bryant (2017/0240790) (cited by Applicant) discloses including rare earth compounds such as scandium; yttrium; lanthanum; cerium; praseodymium; neodymium; promethium; samarium; lutetium; europium; gadolinium; terbium; dysprosium; holmium; erbium; thulium; or ytterbium in cement, drilling fluid, and/or spacer fluid for treating a wellbore (abstract).  
The reference to Vasquez (2018/0011215) discloses using samarium oxide and other rare earth oxides as non-radioactive tracers ([0021]).  However, this reference fails to disclose or teach using these as part of a fluid to form a filter cake.
The reference to Sherman (2018/0306027) (effectively filed 15 December 2017) discloses forming degradable downhole elements ([0222]) with tracers such as samarium oxide (Sm2O3) ([0226]).  However, this reference fails to disclose or teach dissolving the samarium oxide with acid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674